DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment, filed 06 December 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-22 are pending.
Claims 12 is amended.
Claims 1-11 and 13-22 are withdrawn.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.

Claim Status Identifier
Claims 1-11 and 13-22 have an incorrect status identifier.  The proper claim status identifier is (Withdrawn).  Appropriate correction should be made in any amendment filed in response to this Office action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is inadequate written description of the subject matter of claim 12.  Claim 12 recites a “staple cartridge” comprising a “sled”, the sled comprising “a first portion” comprising a ramped surface and a deployable tissue knife.  Applicant discloses in paragraph [0243] a staple cartridge 37400 comprising a sled portion 37440 which is stored within the cartridge body.  
However, in the specification, as amended, Applicant discloses in paragraph [0241] a “sled 37740” and in paragraph [0243] a “sled 37740 which is mounted to the threaded portion 37730” and the “sled 37740 comprises a first portion including ramps 37742”.  Thus, the sled comprising the “first portion” is the sled that is mounted to the threaded portion, not the sled that is a part of the cartridge. Therefore, when taken together and the claims are read in light of the specification, the claimed sled that is a part of the staple cartridge and that comprises a “first portion” is not described, because as disclosed in the specification the sled that comprises a “first portion” is mounted to the threaded portion and is not a part of the staple cartridge.  The subject matter of these elements has not been described in the specification in such a way as to reasonably convey to one skilled in the art how to make and use the invention, and comprise new matter.  
Accordingly, claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Clarification and/or correction is required.    
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is ambiguous as it is not clear what element of the disclosed device “a first portion” refers to.  As disclosed in paragraph [0243]), the sled 37740 (connected to the threaded member) includes ramps 37742, and the sled 37440 (a part of the staple cartridge) includes ramps 37442.  It is not clear from the claim language to what elements the sled and the first portion refer.      
Claim 12 is further ambiguous as the meaning of the phrase “wherein said firing member supports said tissue cutting knife proximally behind said cutting edge above said deck during said staple firing stroke” is unclear.  It is not clear whether this phrase means that the knife is supported so that the cutting edge is above the deck, or that the support is above the deck, or that the support contacts the knife above the deck, or all of these, or something else.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsley et al. (US Patent Publ. 2019/0125342).  
Beardsley et al. disclose a surgical instrument (end effector 5000, fig. 52, [0173]) comprising a first jaw 5110 (fig. 53, [0173]), a second jaw 5112 (fig. 53, [0173]), a staple cartridge (cartridge assembly 5200, fig. 54, [0174]) comprising a cartridge body (cartridge 5220, fig. 54, [0174]) comprising a proximal end ([0089]), a distal end ([0089]), and a deck (tissue-contacting surface 5222, fig. 54, [0174]), wherein said deck is configured to support tissue [0174]); staples (fasteners 5240, fig. 54, [0174]) removably .  

    PNG
    media_image1.png
    450
    374
    media_image1.png
    Greyscale

Response to Arguments
With respect to the objection to the drawings, the drawing amendments and Applicant’s arguments have overcome this objection, and the objection to the drawings is hereby withdrawn.
With respect to the objection to the specification, the specification amendments and Applicant’s arguments have overcome this objection, and the objection to the specification is hereby withdrawn.
With respect to the rejection of claim 12 under 35 U.S.C. 112(a), on further consideration, this rejection is hereby withdrawn.  It is noted that the amendments to the specification have necessitated the present rejection of claim 12 under 35 U.S.C. 112(a) in paragraph 5 above. 
With respect to the rejection of claim 12 under 35 U.S.C. 112(b), Applicant argues that the rejection has been addressed by the amendment to paragraph [0243]).  However, it is not clear from the claim language to what elements the sled and the first portion refer.  The specification, as amended, a first portion including ramps 37742”.  Thus, the sled comprising the “first portion” is the sled that is mounted to the threaded portion, not the sled that is a part of the cartridge.  Since claim 12 recites a staple cartridge comprising a sled, the sled comprising a first portion, it is not clear to what elements the sled and the first portion refers.  The rejection of claim 12 under 35 U.S.C. 112(b) is still deemed proper.           
With respect to the rejection of claim 12 under 35 U.S.C. 102(a)(1) over Beardsley et al. (US Patent Publ. 2019/0125342), Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that the tissue cutting blade edge 5254d is not supported by the firing member 5116 above the deck of the staple cartridge assembly.  
However, Beardsley et al. disclose a sled 3018 comprising a first portion (actuation sled 3018, fig. 40A, [0166], [01759]) and a deployable tissue cutting knife (knife head 5254x, fig. 40A, [0179]), and a firing member (I-beam 2042, fig. 40, [0166], [0179]) contacts said tissue cutting knife 5254x to move said tissue cutting knife from an undeployed position (fig. 40B) to a deployed position (fig. 40A), wherein said firing member 2042 supports said tissue cutting knife proximally behind said cutting edge above said deck during said staple firing stroke(fig. 40A).  As shown in fig. 40A, the tissue cutting knife 5254x is supported by the firing member 2042 proximally from behind such that the support extends above the deck and the firing member supports the knife behind the blade edge (Annotated Figure A).  Accordingly, in view of all of the above, Beardsley et al. clearly disclose the claimed surgical instrument as claimed in claim 12, and the rejection is still deemed proper.
With respect to the rejection of claim 12 under 35 U.S.C. 102(a)(1) over Baxter et al. (US Patent Publ. No. 2016/0081690), Applicant’s arguments have been fully considered and are persuasive.  The rejection has been withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 March 2022